department of the treasury internal_revenue_service washington d c ther rp tp ra ote tax_exempt_and_government_entities_division uil no legend partnership a plan x state y dear this letter is in response to your ruling_request dated date concerning whether partners in partnership a can make elective contributions to plan x from periodic advances received during the year the following facts and representations have been submitted partnership a is engaged in the practice of law with principal operations located in state y partnership a sponsors plan x for the benefit of its common-law employees and partners plan x is qualified under sec_401 of the code and the related trust is exempt from tax under sec_501 of the code plan x contains a cash or deferred arrangement’ in accordance with treasury regulations promulgated under sec_401 of the code partnership a and plan x operate on a fiscal_year ending plan x provides that a partner may elect to reduce his her distributive_share of profits from partnership a by contributing all or a portion of such share to plan x such contributions of each partner are limited by sec_402 of the code plan x defines earnings with respect to a partner as the partner's_distributive_share of the net_income of partnership a determined after deducting contributions under plan x for common-law employees but before deducting contributions under the plan for each partner partnership a makes periodic advances of earnings to each partner throughout the plan_year these advances are designed to be equivalent to periodic_payments of compensation to each partner as if such partner were a common-law employee partnership a intends to withhold an amount from each partner's periodic advances where such partner has made a deferral election and contribute such amount to plan x based on the foregoing facts and representations you request a ruling that contributions made from periodic advances of each partner throughout the year pursuant to an election of the partner are elective contributions under sec_401 k of the code sec_1_401_k_-1 defines a qualified_cash_or_deferred_arrangement as an arrangement that satisfies the requirements of sec_401 and is part of a plan that satisfies the requirements of sec_401 of the code sec_1_401_k_-1 provides that a partnership may maintain a cash_or_deferred_arrangement and individual partners may make cash or deferred elections with respect to compensation attributable to services rendered to the partnership sec_1_401_k_-1 provides that the term cash_or_deferred_arrangement includes any arrangement that directly or indirectly permits individual partners to vary the amount of contributions made on their behalf sec_401 provides that a partnership is treated as an employer of any partner treated as an employee under sec_401 sec_401 provides that the term employee includes an individual who is a self-employed_individual for any taxable_year sec_401 provides that a self-employed_individual means an individual who has earned_income for such taxable_year sec_401 provides generally that earned_income means the net_earnings_from_self-employment as defined in sec_1402 sec_1402 provides generally that the net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss from any trade_or_business carried on by a partnership of which he is a member sec_1_401_k_-1 provides that a cash or deferred election can only be made with respect to an amount that is not currently available to an employee on the date of the election sec_1_401_k_-1 b provides that for purposes of sec_1_401_k_-1 a partner's compensation is deemed currently available on the last day of the partnership's taxable_year accordingly an individual partner may not make a cash or deferred election with respect to compensation_for a partnership taxable_year after the last day of that year sec_1_401_k_-1 provides generally that a cash or deferred election is any election by an employee to have an employer either i contribute an amount to a_trust under a plan deferring the receipt of compensation or ii provide an amount to the employee in the form of cash or other taxable benefit that is not currently available sec_1 k -1 g provides generally that an elective contribution is an employer_contribution that is subject_to a cash or deferred election was made under a cash_or_deferred_arrangement and was not currently available to the employee in this case a partner can elect to have the partnership contribute an amount to plan x rather than receive an amount in cash and such amount is not currently available accordingly we rule that contributions to plan x made from periodic advances-of each partner throughout the year pursuant to an election of the partner are elective contributions under sec_401 of the code assuming the cash_or_deferred_arrangement otherwise satisfies the applicable qualification requirements of section k of the code this letter expresses no opinion as to whether plan x in form or operation satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 a is within the jurisdiction of the manager ep determinations if you have any questions please contact at sincerely yours alan pipkin manager technical group enclosures deleted copy of this letter notice of intention to disclose
